IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                      : NO. 500
                                            :
DESIGNATION OF CHAIR AND VICE-              : MAGISTERIAL RULES DOCKET
CHAIR OF THE MINOR COURT RULES              :
COMMITTEE                                   :




                                        ORDER

PER CURIAM
         AND NOW, this 13th day of July, 2022, the Honorable Charles Hayden is hereby

designated as Chair, and Magisterial District Judge Daniel E. Butler is hereby designated

as Vice-Chair, of the Minor Court Rules Committee, commencing August 28, 2022.